internal_revenue_service department of the ma significant index no ifi washington dc ashington contact person telephone number in reference to t ep ra t al date dec in re this is rulings on the application of the basis recovery rules under sec_72 b ciii of the internal_revenue_code in reply to your letter dated date requesting the following facts representations and documents have been submitted in support of the request the a retirement_system established under the laws of the state of c state to provide retirement and other_benefits for faculty and staff of public universities colleges and community colleges in the state and certain affiliated organizations including employees of itself is has three retirement plans in its program a defined_benefit_plan a defined_contribution_plan and a portable benefit package within the defined_benefit_plan that has enhanced refund features but less generous survivor benefits than the defined_benefit_plan subject of the ruling requests is the defined_benefit_plan the under the defined_benefit_plan each employee is required to contribute of earnings into the plan rate for police and firefighters prior to date the required employee contributions were made on an after-tax basis since date the required employee contributions have been picked up by the employers pursuant to sec_414 of the code there is contribution in addition to the after-tax employee contributions with respect to the pre-1981 employee contributions contributions to the plan to additional service_credit includes prior service with a employer prior to commencing participation in the plan service for leaves of absence at less than of pay up to two years of military service and the reinstatement of past service that was forfeited upon acceptance of a refund if the refund amount plus interest is repaid contributions to purchase service_credit are made by members prior to retirement and are generally made on an after-tax basis purchase additional service_credit members are permitted to make thi sec_3st survivor benefits under the plan are paid in three circumstances an active_participant with at least one and one-half years_of_service dies and is survived by a qualifying survivor a terminated deferred vested_participant with at least years_of_service dies and is survived a qualifying survivor by a retired participant annuitant who had a qualifying survivor at the time of benefit commencement dies and is survived by a qualifying survivor a qualified_survivor includes the member’s spouse the member and the spouse must have been married for at least one year before the member’s death except where the member dies before commencing benefits as in which case a spouse of less than one year may qualify as survivor if the spouse and the member had a child or the spouse adopted the member’s child or adopted a child with the member an annuitant a a dependent unmarried child under age under age time student if a full- an unmarried child over age who was dependent upon the participant by reason of physical or mental_disability which began efore age age if a full time student a dependent parent in general survivor benefits are paid in the form of a monthly survivor benefits are paid to annuity over the life of the survivor surviving spouses commencing upon the member’s death or if later when the spouse attains age unless the spouse has in his or her care the deceased member’s dependent_child who also qualifies for survivor benefits and cease upon the spouse’s death remarries before age the spouse's survivor benefits are forfeited survivor benefits for a member’s dependent nondisabled unmarried child under age under age if a full-time_student commence upon the member’s death and cease upon the child’s attainment of age age survivor benefits for a member’s disabled child commence upon the member's death and cease upon the child’s marriage death or when the child ceases to if a full-time_student if a survivin spouse be disabled survivor benefits to dependent parents commence upon the member’s death or the parent’s death the parent’s survivor benefits are forfeited if the parent remarries prior to attainment of age if later the parent's attainment of age and cease upon bss in order to have survivor benefits paid on their behalf an annuitant must have a qualifying survivor both at the time of benefit commencement and at the time of death qualifying survivor at the time of benefit commencement the member’s contributions representing the survivor insurance contributions are refunded to the member or those amounts are used to increase the member’s pension benefit benefit commencement and different qualif ing survivor at death eg a first and second spouse or a disabled chitd at benefit commencement and a spouse at death if an annuitant does not have a have a qualifying survivor at a member may two or more qualifying survivors may receive survivor benefits the aggregate amount of monthly survivor benefits paid simultaneously and the amount_paid to each individual qualifying various factors these factors include the total the final average earnings_of the member and the amount of the member’s earned retirement annuity no event will the total survivor annuity be less than of the member’s normal retirement annuity or more than of the member’s normal retirement annuity survivor depends on number of survivors in based on the foregoing the following rulings are requested the basis recovery method for a annuitant under the plan who commences retirement benefits on or after date and who has only a spouse and a dependent nondisabled unmarried child under age age survivors at the time of benefit commencement is required to made using the table under sec_72civ of two lives table taking into account combined ages of the participant and spouse if a full-time_student as qualifying for this purpose only the the code the be the basis recovery method for a annuitant under the plan who commences retirement benefits on or after date and who has only i dependent nondisabled unmarried child under age age if a full-time_student as qualifying survivors is required to be made using the two lives table taking into account only the combined ages of the participant and the dependent parent or disabled child a dependent parent or a disabled child and ii a the basis recovery method for a annuitant under the plan who commences retirement benefits on or after date and who has as qualifying survivors a spouse a disabled child and a dependent parent or any two of the foregoing is required to made using the two lives table taking into account for this purpose the combined ages of the participant and the youngest survivor annuitant be the basis recovery method for a commences retirement benefits on or after date whose only qualifying survivors are one or more dependent nondisabled unmarried children under age age student is required to d b citi of the code the single life table be made using the table under section annuitant under the plan who and if a full-time 3s with respect to any determined with respect to the two lives table the monthly amount excluded from income should not be recalculated upon the death of the member annuitant annuitant whose basis recovery is annuitant whose basis recovery with respect to any determined with respect to the two lives table upon the death of the member annuitant the unrecovered_basis if any allocated by to the survivor benefits payable with respect to the member's surviving_spouse if then living dependent parent and disabled child if any ualifying survivors receiving only temporary annuities eg a dependent and need not be prorated among any nondisabled unmarried child is to be is sec_402 of the code provides that the amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year in which distributed under sec_72 relating to annuities employee annuity_contracts under sec_403 and annuity_contracts under sec_403 are taxable to the distributee cin the year in which distributed under sec_72 similarly amounts distributed from sec_72 of the code provides that a portion of the annuity payments received in a taxable_year may be excluded from gross_income as a return of the distributee's investment according to an exclusion_ratio determined at the annuity_starting_date the numerator of this ratio is the employee's investment_in_the_contract and the denominator is the expected_return sec_1403 of the small_business jobs protection act of c sbipa amended sec_72 of the code to require the use of a simplified_method of recovering annuity distributions from code the simplified_method but not the same as to distributions with annuity starting dates after date the investment_in_the_contract for most qualified_plans under sec_401 of the of sec_72 of the code is similar to provided in notice of the code apply the safe-harbor method that was generally the sbjpa changes to sec_72 section of the taxpayer_relief_act_of_1997 c tra amended the simplified_method of recovering the investment_in_the_contract in sec_72 of the code to prescribe a different table if the annuity is payable based on the lives of more than one individual new table applies to distributions with annuity starting dates after date individual section of tra '97 made no changes in the applicable table under the simplified_method described by sbijpa for annuities payable based on the tife of only this one bo under the simplified_method the distributee recovers his or her investment_in_the_contract in level amounts over the expected number of monthly payments determined from the tables below the portion of each annuity_payment that is excluded from gross_income by a distributee for income_tax purposes is a level dollar amount determined by dividing the investment_in_the_contract by the set number of annuity payments from the tables below investment expected number of monthly payments tax free portion of monthly annuity for annuity starting dates beginning after date the table used to determine the expected number of payments depends on whether the payments are based on the life of more than one individual in the case of an annuity payable based on the life of only one individual the total number of expected monthly annuity payments is based on the annuitant's age at the annuity_starting_date the expected number of payments for an annuity based on the life of one individual is set forth in the table below age of annuitant and under and over expected number of payments _in the case of an annuity payable based on the life of more than one individual the total number of monthly annuity payments expected to be received is based on the combined ages of the annuitants at the annuity the table below the expected number of payments is set forth in starting date combined ages of annuitant sec_110 and under and over expected number of payment sec_410 the investment_in_the_contract is defined under sec_72 of the code as the aggregate premiums or other consideration paid general ly the aggregate amount of after-tax contributions made to the p an reduced by amounts received before the annuity_starting_date that were excluded from gross_income notice_98_2 i r b provides guidance on the changes made the notice provides that the dollar amount determined by sbijpa and tra ’97 for the determination of the tax-free portion of annuity payments above as of the annuity_starting_date will monthly annuity_payment even where the amount of the annuity payments change payment determined at the annuity_starting_date remains constant even if the amount of the annuity payments increases due to cost of living increases or decreases in the case of a reduced survivor annuity after death of one of the annuitants be excluded from each annuity for example the amount to be excluded from each similarly an annuity which is payable over the notice provides that an annuity which is payable over the life an annuity based on the of one annuitant with a term certain feature is life of that individual the life of one annuitant with a temporary annuity payable to the annuitant’s child until the child reaches an age specified in the plan not more than age individual a primary_annuitant and more than one survivor annuitant the combined ages of the annuitants is the sum of the age of the primary_annuitant and the youngest survivor annuitant annuitant but there is annuitants is the sum of the age of the oldest survivor annuitant and the youngest survivor annuitant in addition any survivor annuitant whose entitlement to payments is contingent on an event other than the death of the primary_annuitant is disregarded if the annuity is payable to more than one survivor primary_annuitant the combined age of the if the annuity is payable to based on the ts fe of that an annuity no is the notice also provides that if the amount to be excluded from each payment is greater than the amount of the annuity_payment eg because of decreased survivor payments then each annuity_payment will be completely excluded from gross_income until the entire investment is recovered for those distributees with annuity starting dates after date annuity payments received after the investment is recovered generally after the expected number of payments has been received are fully includible in gross_income if annuity payments cease by reason of death a deduction for the unrecovered investment_in_the_contract if any return is allowed on the distributee's last income_tax the notice goes on to provide that where two or more annuitants are receiving payments at the same time each annuitant will exclude from each annuity_payment a pro-rata portion of this amount this pro-rata portion is determined according to the amount of the beneficiary's annuity which is the total amount of the month y annuity payments to all beneficiaries a ratio the numerator of which is payment and the denominator of pod issue a annuitant who commences retirement benefits on or after date has only a spouse and a dependent nondisabled unmarried child under age age if a full-time_student as qualifying survivors at the time of benefit commencement entitled only to a temporary annuity the child is as provided in notice_98_2 an annuity payable over the life of one is an annuity based on the life of that individual annuitant with a temporary annuity payable to the annuitant’s child until the child reaches an age specified in the plan not greater than age such a child is disregarded for purposes of determining the expected number of payments annuitant with a spouse and a dependent nondisabled unmarried child under age age if a full-time_student is determined using the two lives table taking jnto account only the combined ages of the participant and spouse therefore the basis recovery for a in essence issue a a dependent parent or a if a full-time_student as qualifying survivors annuitant under the plan who commences retirement benefits on or after date has only i disabled child and ii a dependent nondisabled unmarried child under age age nondisabled child is entitled only to a temporary annuity as provided in notice_98_2 an annuity payable over the life of one annuitant with a temporary annuity payable to the annuitant’s child until the child reaches an age specified in the plan not greater than age is annuity based on the life of that individual is disregarded for purposes of determining the expected number of payments therefore the basis recovery method for that annuitant is made using the two lives table taking into account only the combined ages of the participant and the dependent parent or disabled child in essence such a child the an e issue a annuitant under the plan that commences retirement benefits on or_after date has as qualifying survivors a spouse a disabled child and a dependent parent or any two of the foregoing as provided in notice_98_2 the basis recovery method for the annuitant is made using the two lives table taking into account the combined ages of the participant and the youngest survivor annuitant bo issue a annuitant under the plan who commences retirement benefits on or after date has as qualifying survivors one or more dependent nondisabled unmarried children under age age if a fulltime student as stated above dependent nondisabled unmarried children under age age if a full-time_student are entitled only to temporary annuities as provided in notice_98_2 an annuity payable over the life of one annuitant with a temporary annuity payable to the annuitant’s child until the child reaches an age specified in the plan not greater than age individual determining the expected number of payments recovery method for the annuitant is made using the attained age of the annuitant and the single life table in essence such children are disregarded for purposes of an annuity based on the life of that therefore the basis is issue in the event that the basis recovery method for a determined using the two lives table notice_98_2 provides that the monthly amount excluded from income should not be recalculated upon the death of the member annuitant annuitant is issue a annuitant whose basis recovery is determined with respect to the two lives table has upon death an unrecovered_basis provides that where two or more annuitants are receiving payments at the same time each annuitant will exclude from each annuity_payment a pro- rata portion of this amount according to beneficiary's annuity_payment and the denominator of which is the total amount of the monthly annuity payments to all beneficiaries this pro-rata portion is determined a ratio the numerator of which is the amount of the notice_98_2 as we have ruled in the above issues if at benefit commencement a member has a child age or less age or less if a full-time in essence disregarded when determining the student such child is expected number of payments the expected number of payments when at benefit commencement the member had a spouse dependent parent or disabled child the two lives table jis used to determine furthermore because a nondisabled unmarried child is disregarded if there is an unrecovered_basis at the time of the member’s death that amount is be allocated to the survivor benefits payable with respect to the member’s surviving_spouse dependent parent and disabled child nondisabled unmarried children the amount is not prorated among any dependent to in essence _this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the assumptions that the defined_benefit_plan under the is qualified under sec_401 of the code and that its related trust is tax-exempt under sec_501 at all times relevant to this ruling sincerely yours allin james e holland jr manager actuarial group
